DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Supplemental IDS has been considered.  The IDS has been filed after the mailing date of the Notice of Allowance and before the issue fee has been paid.   Applicant’s fee has been paid, the IDS complies with both 37 CFR 1.97 and 1.98 The IDS has been fully and carefully considered.
The Examiner has fully and carefully considered the written Opinion by the International Preliminary Examining Authority.  The written opinion found that the Austin et al. 5, 135,651 reference and US20050252668, Austin et al. was used by the instant Examiner in the Non-Final Office action and the claims as define over the Austin et al. reference.  Regarding the US2005/0252668 publication, this relates to an agricultural tillage sweep device has a geometry similar to that of the blade in the instant invention, however there is no teaching suggestion or motivation in US 2005/0252668 to provide use the blade geometry in the sludge dewatering apparatus as such the Examiner maintains that the invention as claimed remains allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/Nina Bhat/                                                                            Primary Examiner, Art Unit 1771